Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 and 15-21 are pending in the application. Claims 10 and 15-21 are rejected. Claims 1-9 and 11-13 are allowed. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/EP2018/067701, filed June 29th, 2018, which claims priority under 35 U.S.C. 119(a-d) to EP17460038.7, filed June 30th, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on August 21st, 2020.

Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to claims in the alternative only. See MPEP § 608.01(n). 
In claim 17, the phrase “an inhibitors of cancer metabolism” should be amended to recite “an inhibitor of cancer metabolism”.
In claim 20, “an platinum” should be changed to “a platinum”.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
a method for treating a disease in a patient having said disease wherein said disease is selected from the group consisting of cancer, Parkinson's disease, Huntington's disease, Alzheimer's disease, psychosis, stroke, extra pyramidal syndrome (in particular dystonia, akathisia, pseudoparkinsonism and tardive dyskinesia), attention deficit disorder (ADD), attention deficit hyperactivity disorder (ADHD), amyotrophic lateral sclerosis, cirrhosis, fibrosis, fatty liver, addictive behavior, dermal fibrosis, sleep disorders, AIDS, autoimmune diseases, infections, atherosclerosis and ischemia-reperfusion injury, does not reasonably provide enablement for the prevention of diseases generally. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
	The above factors, regarding the present invention, are summarized as follows:
Breadth of the claims - The breadth of the claims is drawn to methods of treating diseases selected from a particular list in claim 15 or cancer in claim 16 and its dependent claims. The specification defines “treatment” on page 66 as follows:

The term "treatment" is to be understood as also including the option of "prophylaxis".  Thus, whenever reference is made herein to a "treatment" or "treating", this is to be understood as "treatment and/or prophylaxis" or "treating and/or preventing".

Accordingly, the definition set forth in the specification includes treating both patients having the disease and patients who do not have the disease but where administration results in preventing disease occurrence.

(b)	Nature of the invention - The nature of the invention is drawn to the treatment or prevention of diseases using compounds that are disclosed as adenosine A2A receptor modulators.

(c,e)	State of the prior art and predictability in the art - The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
While a full discussion of each disease which is encompassed by Applicant’s claim language will not be given, the following examples demonstrate that the start of the prior art with respect adenosine A2A receptor modulator has not advanced to the point of being predictive of the prevention of the breadth of diseases instantly claimed.
Regarding adenosine A2A in cancer, Allard et al. (Current Opinion in Pharmacology 2016, 29, 7-16) provide the following description of the role of A2A as follows on page 11:

An alternative approach to targeting CD39 or CD73 is to target the downstream adenosine receptors directly with pharmacological antagonists. As aforementioned A2a is expressed and exerts immunosuppressive activities on various tumor-associated immune cells including effector T cells, Tregs, NK cells, NKT cells and TAMs. Therefore, targeting A2a has the potential to restore the anti-tumor functions of multiple immune subsets. This is also highly translational since A2a antagonists have been developed for Parkinson’s disease and have been shown to be safe and well tolerated in clinical trials [101]. Our group and others have shown that A2a antagonists can enhance anti-tumor immune responses”

The art recognizes that A2A antagonists can be useful in restoring anti-tumor functions of the immune system rather than A2A antagonists being able to prevent cancer from occurring in the first place.
Similarly, regarding the prevention of cancer, the only known methods of preventing cancer are directed to, for instance, vaccines against HPV or adopting life-style changes such as not smoking. The number of vaccines available for preventing cancer are limited. For instance, Liu et al. (Yale Journal of Biology and Medicine 2014, 87, 481-489) state the following on page 487:

The notion of a vaccine that could be used to treat and offer lifelong protection against cancer has travelled a long path since it was first proposed. Along the way, many obstacles have had to be overcome and while there are still many hurdles in the way, the first few anti-cancer vaccines recently have made their way into clinical practice. Of this small handful, one is a therapeutic vaccine (sipuleucel-T) that is used to treat prostate cancer, whereas the others are preventive vaccines against virus-causing cancers.

A person having ordinary skill in the art even in using, for instance, combination therapies would have limited abilities to prevent the various types of cancer instantly claimed.
Besides cancer, instant claim 15 is generic to the prevention of various diseases for which no known preventative method exists even after the instant disclosure. Applicant’s claims encompass preventing neurodegenerative disorders. With respect to Parkinson's disease, WebMD (https://www.webmd.com/parkinsons-disease/guide/parkinsons-faq) states: " Although research is ongoing, to date there is no known cure or way to prevent Parkinson's disease." Similarly regarding Alzheimer’s disease, the NIH (https://www.nia.nih.gov/health/preventing-alzheimers-disease-what-do-we-know) states: “Although scientists have conducted many studies, and more are ongoing, so far nothing has been proven to prevent or delay dementia caused by Alzheimer's disease.”
Similarly, while methods of prevention for some types of viruses are available using vaccines, the instant claims encompass, for instance, the prevention of AIDS and “infections”. While the concept of preventing HIV has been addressed, there is presently no known therapeutic method for preventing HIV infection. Indicated in a review by Graham, B.S., (“Clinical trials of HIV vaccines.” HIV Molecular Immunology Database 2000. Edited by: Korber BT, Brander C, Haynes BF, Koup R, Kuiken C, Moore JP, Walker BD, and Watkins D.  Published by: Theoretical Biology and Biophysics Group, Los Alamos National Laboratory, Los Alamos, NM. pp. I-20-38), “the ultimate vaccine that can prevent persistent HIV-1 infection will probably require a conceptual breakthrough…” (p. I-26).
The instant claims are generic to the prevention of multiple diseases where no known or reliable method for prevention has been achieved irrespective of the pathway, let alone for adenosine receptor modulators.

(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s pharmaceutical compositions would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.

(f-g)	Amount of direction provided by the inventor and existence of working examples – Applicant’s provides background discussion on pages 1 and 2 regarding adenosine receptors and provides lists of conditions that are alleged to be treatable and preventable using the instantly claimed compounds on, for instance, page 25. 
Test assays and procedures are provided in the specification on pages 234-235 for demonstrating A2A receptor antagonist activity; however, the disclosure does not provide how the in vitro data correlates to the prevention of the assorted disorders of the instant claims. 
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
With further respect to the prophylaxis of various disorders, there is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases/disorders or conditions claimed herein.  That a single class of compounds can be used to prevent all diseases/disorders and conditions embraced by the claim is an incredible finding for which Applicant has not provided supporting evidence.  Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for preventing any or all of the diseases/disorders or conditions by administering the instant claimed compound.  

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases, disorders, or conditions would be benefited by A2A receptor modulation and would furthermore then have to determine which of the claimed compounds in the instant invention would provide prevention of the diseases. As discussed above, the instant claims encompass prevention of diseases and conditions that have no known preventative approaches let alone an approach directed to A2A receptor modulation. Accordingly, making and using the full scope of the instant claims would require a person having ordinary skill in the art to solve problems that have eluded entire fields of research for decades and is clearly beyond what can be considered routine.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be prevented by the compound encompassed in the instant claims, with no assurance of success.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation extra pyramidal syndrome, and the claim also recites “in particular, dystonia, akathisia, pseudoparkinsonism and tardive dyskinesia” which is the narrower statement of the range/limitation. Claim 15 further recites the broad recitation dermal fibrosis, and the claim also recites “in particular, dermal fibrosis in scleroderma” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The variable L1 in claim 10 would correspond to the first item (ii) in parent claim 9 where groups such as C(=O)R25 would correspond to L1 being C(=O) and X1 being R25. Claim 10 provides for the rings of X1-X4 to be 3 to 6-membered rings whereas parent claim only provides for R25 to be a 5- to 6-membered ring. Items (iii) and (iv) also appear to cover a broader scope than parent claim 9 since when y is 1 for each instance, L1 would correspond to, for instance, C(=O), R25 would correspond to X1, L2 would correspond to C(=O) and X2 would correspond to R39. R39, however, does not provide for groups containing the linkers of L3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.

Closest Prior Art
The closest prior art appears to be U.S. Patent PGPub No. 2016/0009720 A1 by Wu et al., which teaches the following compound on page 29:

    PNG
    media_image1.png
    204
    263
    media_image1.png
    Greyscale
.
The compound differs from formula (I) based on the group corresponding to the instant variable R2. Instant claim 1 recites that R2 is NH2 whereas the prior art contains a NHCH3 group. The prior art compound, however, is only disclosed as an intermediate en route to Example 21 that has the following structure:

    PNG
    media_image2.png
    251
    514
    media_image2.png
    Greyscale
.
A person having ordinary skill in the art would not have been motivated to modify the compound containing a NHCH3 group since it does not have a utility other than as an intermediate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626